DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 12, 2021.
Currently, claims 1-6, 12-16, and 32-39 are pending in the instant application. Claims 3-4 and 6 are withdrawn as being drawn to nonelected inventions. Accordingly, claims 1-2, 5, 12-16, and 32-39 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

			      	            Maintained Rejections
Claim Rejections - 35 USC § 112
Claims 1-2, 5, 12-16, and 32-36 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on January 11, 2021 and for the reasons set forth below. 
Applicant's arguments filed on July 12, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are definite because the terms “predetermined exact identity of the “predetermined threshold value” and the “reference sample” are not particularly pointed out and distinctly claimed. As noted in the last Office action, the subject matter of the instant claims changes and varies depending on what was used as the “predetermined threshold value” and the “reference sample”, which are relative, arbitrary values/samples depending on user’s own definition. As exemplified in the last Office action, miR-425-5p may be increased or unchanged depending on the user-selected “predetermined threshold value” and “reference sample”, while miR-425-5p may be decreased when a different “value” and a different “sample” are used. In fact, the instant specification expressly demonstrates that the identity of differentially miRNA biomarkers significantly changes depending on the control miRNAs. For instance, miRNA fold changes in mild TBI as listed in Table 5 “were calculated using miR-23a-3p and miR-148b-3p as reference genes”, wherein Table 5 is devoid of any of the four miRNAs recited in the instant claims, whereas the recited four miRNAs were among the differentially expressed miRNAs when “miR-331 and miR-223* were used as reference genes”. See page 25 of the substitute specification. Hence, the metes and bounds of the claimed subject matter vary and change depending on the user-selected “predetermined threshold value”, thereby rendering the instant claims indefinite.
Accordingly, this rejection is maintained.

Claim Rejections - 35 USC § 112

Applicant's arguments filed on July 12, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant specification clearly identifies miR-425-5p and miR-502 as underexpressed miRNAs in TBI subjects and miR-143 and miR-335 as overexpressed miRNAs in TBI subjects. Hence, the specification describes use of each of the four miRNAs as TBI biomarkers individually or in combination as claimed. Contrary to applicant’s argument, the TBI biomarker function required by each of miR-143, miR-425-5p, miR-502, and miR-335 individually or as a combination such that the expression level determination of one, two, three, or four recited miRNAs leads to diagnosis of TBI is not adequately described by the instant specification. For instance, the instant specification does not provide any actual reduction to practice the claimed diagnosis method step that uses only one, two, three, or four recited miRNAs in order to diagnose a TBI subject. In fact, miR-143 and miR-335 are not even upregulated in mild TBI subjects, miR-143 is found to be differentially upregulated only in a severe TBI subject with extra-cranial injury at day 1 from the injury compared to healthy volunteers. See Table 2. Further, miR-425-5p and miR-502 are not even differentially downregulated in severe TBI subjects, and miR-502 is disclosed as being differentially downregulated only in a mild TBI subject with extra-cranial injury at day 1 from the injury compared to healthy volunteers. See Table 2. Hence, even if all four recited miRNAs were to be used, the combination would not lead to a TBI diagnosis because the miRNA expression levels significantly differ depending on the type of TBI (severe vs. mild) and the time points (1 day vs. 15 days) after extra-cranial injury. Most importantly, the instant specification does not describe one, two, three, or four recited miRNAs leads to identification of a TBI subject as explained in the last Office action. As noted in the last Office action, relevant artisans failed to . 
Moreover, none of the four miRNAs, miR-143, miR-425-5p, miR-502, and miR-335, is “found to be significantly and differentially expressed in concussed athletes compared to healthy volunteers”, wherein concussed athletes represent mild TBI subjects. See Table 5. 
Accordingly, it is clear that the instant specification fails to reasonably convey that the instant co-inventors had possession of the instantly claimed method at the time of filing thus this rejection is maintained. 

		      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims fail to particularly point out and distinctly claim the clear metes and bounds pertaining to the exact identity of the “predetermined threshold value” and the “reference sample”. The subject matter of instant claims changes and varies depending on what was used as the “predetermined threshold value” and the “reference sample”, which are relative, arbitrary values/samples depending on user’s own definition. For instance, miR-425-5p may be increased devoid of any of the four miRNAs recited in the instant claims, whereas the recited four miRNAs were among the differentially expressed miRNAs when “miR-331 and miR-223* were used as reference genes”. See page 25 of the substitute specification. Hence, the metes and bounds of the claimed subject matter vary and change depending on the user-selected “predetermined threshold value”, thereby rendering the instant claims indefinite.

Claims 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification fails to describe the TBI biomarker function required by each of miR-143, miR-425-5p, miR-502, and miR-335 individually or as a combination such that the expression level determination of one, two, three, or four recited miRNAs leads to diagnosis of TBI. For instance, the instant specification does not provide any actual reduction to practice the claimed diagnosis method step that uses only one, two, three, or four recited miRNAs in order to diagnose a TBI subject. In fact, miR-143 and miR-335 are not even upregulated in mild TBI subjects, miR-143 is found to be differentially upregulated only in a severe TBI subject with not even differentially downregulated in severe TBI subjects, and miR-502 is disclosed as being differentially downregulated only in a mild TBI subject with extra-cranial injury at day 1 from the injury compared to healthy volunteers. See Table 2. Hence, even if all four recited miRNAs were to be used, the combination would not lead to a TBI diagnosis because the miRNA expression levels significantly differ depending on the type of TBI (severe vs. mild) and the time points (1 day vs. 15 days) after extra-cranial injury. Most importantly, the instant specification does not describe one, two, three, or four recited miRNAs leads to identification of a TBI subject. In fact, relevant artisans failed to use the instantly claimed miRNAs as biomarkers for TBI as evidenced by the teachings of van Keuren-Jensen et al. (WO 2017/044650 A1, of record), Wang et al. (US 2013/0022982 A1, of record), Maheshwari et al. (WO 2015/196191 A1, of record), and Hu et al. (PLoS ONE, 2012, 7(6):e39357, applicant’s citation)
 Moreover, none of the four miRNAs, miR-143, miR-425-5p, miR-502, and miR-335, is “found to be significantly and differentially expressed in concussed athletes compared to healthy volunteers”, wherein concussed athletes represent mild TBI subjects. See Table 5. 
Accordingly, it is clear that the instant specification fails to reasonably convey that the instant co-inventors had possession of the instantly claimed method at the time of filing. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DANA H SHIN/Primary Examiner, Art Unit 1635